DEPOSIT AGREEMENT by and among DAIMLER AG AND DEUTSCHE BANK TRUST COMPANY AMERICAS as Depositary, AND THE HOLDERS AND BENEFICIAL OWNERS OF AMERICAN DEPOSITARY SHARES EVIDENCED BY AMERICAN DEPOSITARY RECEIPTS ISSUED HEREUNDER Dated as of[●], 2010 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.1 “Affiliate” 1 SECTION 1.2 “Agent” 1 SECTION 1.3 “American Depositary Share(s)” and “ADS(s)” 1 SECTION 1.4 “ADS Record Date” 2 SECTION 1.5 “Beneficial Owner” 2 SECTION 1.6 “Business Day” 2 SECTION 1.7 “Commission” 2 SECTION 1.8 “Company” 2 SECTION 1.9 “Custodian” 2 SECTION 1.10 “Deliver” and “Delivery” 2 SECTION 1.11 “Deposit Agreement” 2 SECTION 1.12 “Depositary” 2 SECTION 1.13 “Deposited Securities” 2 SECTION 1.14 “Dollars” and “$” 3 SECTION 1.15 “DRS/Profile” 3 SECTION 1.16
